Citation Nr: 1701635	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  12-34 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and the Appellant's Son



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1957.  He died in June 2011.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appellant and her son presented testimony before the undersigned Veterans Law Judge in a June 2015 videoconference hearing.  A transcript of this hearing has been associated with the record.  

The Board notes that the issue of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 has been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).  Generally speaking, separate theories in support of a claim for benefits for a particular disability (or, here, death) do not equate to separate claims for benefits for that disability.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability (or again, here, a death), if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006). See also Bingham v. Principi, 18 Vet. App. 470 (2004).   

Here, however, although both the claim for § 1310 DIC and for DIC under § 1151 are both for DIC, they do not amount to the same claim.  They are all different in their own rights and have different legal requirements.  These claims for DIC under § 1151 and for service connection for COD are not 'inextricably intertwined', so they do not have to be considered concurrently and instead may be considered piecemeal.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters). See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are 'intimately connected,' the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is reasonably shown that the medication used to treat the Veteran's service-connected PTSD and bipolar disorder was a contributory cause of the Veteran's death from aspiration pneumonia and sepsis.  



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted. 38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died in June 2011.  The immediate cause of death was sepsis, with aspiration pneumonia as a leading cause of death and Parkinson's disease as the underlying cause of death.  The death certificate was later amended to add posttraumatic stress disorder (PTSD) as another significant condition contributing to death.  The appellant in this case is the Veteran's widow.   At the time of his death, the Veteran was service connected for PTSD, but not for Parkinson's disease.

The appellant contends that the cause of the Veteran's death was connected to his service connected disabilities.  Specifically, the Appellant argues that the Veteran was prescribed medications to treat his service-connected PTSD, and that the medication contributed materially and substantially to his death.

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310. 

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The appellant's son, a nurse with 25 years of medical experience, testified in July 2015 that the Veteran was prescribed olanzapine (Zyprexa, Clonazepam, Klonopin, and Celexa) prior to his death to treat his service connected PTSD.  The Veteran's son noted that these drugs were provided despite VA guidelines for the treatment of PTSD.  Per the Veteran's son, the Veteran was diagnosed with Parkinson's disease at the VA Medical Center in Oklahoma City, where a recommendation was eventually made to examine the adequacy of the Veteran's prescription.  

The Veteran's son further testified that the drug olanzapine carries a prescription warning with regard to increased mortality in elderly patients with dementia (noted in VA outpatient records dated in February 2007).  Following a recitation of a scientific study, which found that the mortality rate for individuals with dementia was approximately double the control group, it was noted that many deaths were the result of infections (such as pneumonia).  The Veteran's son insisted that the Veteran did not carry a diagnosis of tardive dyskinesia, and instead was diagnosed with Parkinson-type symptoms.  Of note, the claims file does not suggest that the Veteran had tardive dyskinesia.  Rather, it suggested that the Veteran did not have tardive dyskinesia.

Of record is a February 2008 VA neurology outpatient note.  The note documents Dr. E.R. providing a diagnosis of dementia secondary to progressive cortex degeration (frontotemporal) prior to his death, rather than Lewy Body Disease with Parkinsonian features and gait disorders, and bipolar disease.  The Veteran was taking olanzapine to treat his psychiatric symptoms, and Dr. E.R. noted that his dementia with Parkinsonian features and gait disorders was probably exacerbated by olanzapine.  As noted correctly by the appellant's son in the July 2015 hearing, Dr. E.R. and the appellant discussed gradually trying to reduce olanzapine if the Parkinsonian symptoms improved, but if the psychiatric symptoms worsened upon the reduction of olanzapine, Dr. E.R. suggested that Risperdal or valproate should be tried.  

In conjunction with the appellant's claim, a medical opinion was obtained in October 2012.  The VA examiner concluded that it was less likely than not that the Veteran's PTSD medication caused death.  The examiner observed that the Veteran had a long history of dementia secondary to progressive cortex degeration (frontotemporal) prior to his death, rather than Lewy Body Disease with Parkinsonian features and gait disorders.  Per the examiner, "after an exhaustive review of medical literature, there has been no evidence that PTSD or the drugs used to treat it led to Parkinson's disease or dementia."  Rather, the examiner suggested that the use of such medication had been linked to the development of Tardive dyskinesia, which the examiner noted the Veteran did not have and was not the cause or contributing factor for the Veteran's death.

In November 2015, the Board requested a specialist opinion in a letter to the Veterans Health Administration (VHA).  This opinion was rendered in March 2016.  After discussing the Veteran's medical history and noting his consideration of accepted medical principles and medical opinions, Dr. S.E. provided a discussion of the various impacts attributable to the medications used to treat the Veteran's psychiatric disabilities.  After noting the appellant's son's testimony regarding olanzapine (Zyprexa) to treat PTSD, Dr. S.E. noted that the scientific literature on evidence-based medication trails demonstrated that olanzapine has been associated with a clinically significant risk of weight gain, impaired glucose regulation, dyslipidemias, and diabetes.  In short-term clinical trials, olanzapine was associated with somnolence, dry mouth, dizziness, headaches, dyspepsia, agitation, weakness, termor and weight gain.  Multiple studies, both short and long term, have documented that extrapyramidal symptoms, which include Parkinsonism, have had an infrequent occurrence.  

Based on his review of the evidence, Dr. S.E. opined that it is not as least likely as not that the Veteran developed Parkinsonian type symptoms in response to his treatment with olanzapine that ultimately lead to the Veteran's death.  The October 2012 VA examiner had concluded that the Veteran had a long history of dementia secondary to progressive cortex degeneration prior to his death, rather than Lewy Body disease with Parkinsonian features.  This diagnosis had been rendered in February 2008 at the VA Medical Center.  

However, Dr. S.E. focused on the February 2008 VA progress note that documented Dr. E.R.'s conclusion that the Veteran's dementia was "probably exacerbated by olanzapine".  Specifically, Dr. S.E. acknowledged that Dr. E.R. had noted that the Veteran's wife had stated that the Veteran would become "unmanageable" if his olanzapine dosage was reduced.  Despite this, Dr. E.R. recommended a decrease in the Veteran's olanzapine dosage, and if the Veteran's psychiatric symptoms improved but his agitation became worse, then "perhaps" Risperdal, another antipsychotic medication, or valproate, a mood stabilizer, would be better prescriptions.  The same progress note listed Bipolar Disease as the Veteran's primary psychiatric diagnosis.  

Dr. S.E. returned to the appellant's son's testimony regarding the FDA warnings which accompany olanzapine.  The warning states that elderly patients with dementia-related psychoses treated with antipsychotic medications are at an increased risk of death.  This warning is an "antipsychotic drug class warning", not specific to olanzapine, but it nevertheless covers olanzapine .  Dr. S.E. noted that the warning references the unclear nature of the extent to which the findings of increased mortality in observational studies may be attributed to the antipsychotic drugs, to include olanzapine.  However, based on his review of the evidence and the VA medical records, Dr. S.E. noted that the Veteran suffered from "multiple documented medical symptoms and conditions which may encompass those other possible characteristics", seemingly referring to symptoms that are attributable to antipsychotic medication.  

Adding clonazepam, another of the Veteran's medications, to the discussion, Dr. S.E. noted that olanzapine and clonazepam "may interact to cause low blood pressure, shallow breathing, weak pulse, muscle weakness, drowsiness, dizziness, and slurred speech."  As such, these medications "may not represent an optimal treatment regimen for Bipolar Disorder in an elderly person" given the potentially adverse effects on cognitive performance and functional abilities.  However, Dr. S.E. observed that the Veteran's file and medical records did not contain evidence that these two medications were prescribed to treat PTSD rather than the Veteran's bipolar disorder.  Accordingly, Dr. S.E. opined that it is not at least as likely as not that PTSD, or the medication used to treat PTSD, caused or contributed materially to the Veteran's death. 

Where, as here, the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed mental disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the record lacks clarity on the degree of impairment that was attributable to the Veteran's PTSD versus his diagnosed bipolar disorder.  An April 2002 VA examination, upon which the grant of service connection for PTSD was based, discusses the diagnosed PTSD and bipolar disorder together without separating what symptoms may be attributable to one condition, but not the other.  The record does not contain such delineating evidence.  Under these circumstances, the Board finds that the Veteran's bipolar disorder symptoms were not conclusively distinguished from his PTSD symptoms, and thus must be attributed to his service-connected disability. See Mittleider, supra.

Notwithstanding the application of Mittleider, the VA examiner in the April 2002 examination explained that the Veteran showed signs and symptoms of PTSD and bipolar disorder.  After discussing the totality of the Veteran's psychiatric symptoms, the examiner concluded that "this is related to the combat", referring to the Veteran's military service.  Thus, it appears that the VA examiner provided a favorable nexus opinion with regard to the Veteran's diagnosed bipolar disorder, as well as with regard to his PTSD.  Thus, the Veteran's bipolar disorder is properly considered part of the psychiatric disability for which the Veteran was service-connected.  

The inclusion of the Veteran's bipolar disorder into his service-connected psychiatric disorder is significant because Dr. S.E.'s opinion acknowledges that the medications olanzapine and clonazepam may not represent an optimal treatment regimen for bipolar disorder in an elderly person given their potentially adverse effects on cognitive performance and functional abilities.  Dr. S.E.'s negative opinion is predicated on the exclusion of the Veteran's bipolar disorder from his overall service-connected psychiatric disability.  However, as discussed above, the Veteran's bipolar disorder is treated as service-connected.  As such, it follows that medications taken to treat a service-connected condition have been acknowledged as medications that may not represent an optimal treatment regimen for the Veteran given the potentially adverse effects on his cognitive performance and functional ability.  Taking this conclusion further, in the February 2008 VA progress note, Dr. E.R. acknowledged that olanzapine probably exacerbated the Veteran's dementia with Parkinsonian features.  

Initially, the Board finds the October 2012 VA opinion to be of little probative value.  The examiner opined that the Veteran's psychiatric medications did not cause his death, explaining that there was no evidence in the medical literature that PTSD or drugs used to treat PTSD caused Parkinson's disease or dementia.  This opinion addresses whether the Veteran's service-connected PTSD or the medications caused dementia.  However, the opinion does not address whether the medication could have substantially and materially contributed to the Veteran's death by exacerbating the underlying cause, the Veteran's dementia.  As the October 2012 VA opinion did not adequately address the appellant's claim, the Board accords the opinion little probative value.   

In contrast, the Board finds the March 2016 VHA opinion to be highly probative.  In forming his opinion, Dr. S.E. took into account the medications that the Veteran had been prescribed, considered the interactions between the drugs as noted in the medical literature, and provided a conclusion that is supported by detailed rationale.  Dr. S.E. also showed consideration of these medications and their effect on elderly patients with dementia-type disorders.  Moreover, a federal warning label is placed on the psychiatric medication the Veteran was taking that warned of an increased risk of death in elderly people with dementia such as the Veteran.

Accordingly, the March 2016 VHA medical opinion is the result of reliable principles and methods as applied to sufficient facts and data.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

The March 2016 opinion, supplemented with the Board's finding that the Veteran's bipolar disorder is to be treated as a service-connected condition, represents a favorable finding that the Veteran's medications while perhaps necessary to treat his service connected psychiatric disability, brought with them an increased risk of death.  With the addition of Dr. E.R.'s February 2008 opinion that the medication olanzapine probably exacerbated the Veteran's dementia with Parkinsonian features, the Board resolves all reasonable doubt in the appellant's favor, and finds that the Veteran's service-connected psychiatric disorders, and the medications taken to treat them, contributed to the Veteran's underlying cause of death, which is noted on his death certificate to be Parkinson's disease but has been otherwise diagnosed as dementia.  Therefore, the Veteran's service-connected PTSD and bipolar disorder substantially and materially contributed to his death.  38 U.S.C.A. § 1310.  

In light of the fully favorable disposition in the instant matter, a detailed discussion of VA's various duties to notify and assist is unnecessary, as any potential failure of VA in fulfilling these duties would be harmless error.


ORDER

Service connection for the cause of the Veteran's death is granted.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


